Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
            Reasons of Allowance	

 The Status of Claims:
Claims 52-67 are pending. 
Claims 52-67 are rejected. 
I. The following is an examiner's statement of reasons for allowance:
 
The IDS filed on 7/23/21, 8/27/21, 8/30/21, 12/09/21, and 2/3/22 were reviewed; however, they are unrelated to the claimed invention.
The rejection of Claims 52-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Regarding the enablement requirement for various diseases, the rejection of Claims 52-55 under 35 U.S.C. 112, first paragraph, is withdrawn due to the removal of the various diseases from the claims and applicant’s convincing arguments regarding the phases” traumatic brain injury”, “Parkinson ‘s Disease“ and ”MS” supported by the Declaration filed on 1/10/22  and the specifcation.
Regarding the written description requirement for the terms “inflammation disease “ the rejection of Claims 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the cancelation of the terms.
Regarding the terms” autoimmune diseases” or “ “autoimmune disorders”  the rejection of  Claims 52-55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, , is withdrawn due to the cancelation of the terms.
 Regarding the terms” a cancer disease”, the rejection of Claims 52-55 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is withdrawn due to the cancelation of the terms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/8/2022